Name: 2013/618/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the ENIAC Joint Undertaking for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/345 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the ENIAC Joint Undertaking for the financial year 2011 (2013/618/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the ENIAC Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the ENIAC Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 72/2008 of 20 December 2007 setting up the ENIAC Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0105/2013), 1. Grants the Executive Director of the ENIAC Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the ENIAC Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 6, 10.1.2013, p. 18. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 21. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the ENIAC Joint Undertaking for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the ENIAC Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the ENIAC Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 72/2008 of 20 December 2007 setting up the ENIAC Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0105/2013), A. whereas the ENIAC Joint Undertaking (the Joint Undertaking) was set up in 20 December 2007 for a period of 10 years to define and implement a research agenda for the development of key competences for nanoelectronics across different application areas; B. whereas the Joint Undertaking was granted its financial autonomy in July 2010; C. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the Joint Undertaking for the financial year 2011 are reliable; D. whereas the Court of Auditors has delivered a qualified opinion on the legality and the regularity of the transactions underlying the Joint Undertakings accounts; E. whereas the maximum contribution for the period of 10 years from the Union to the Joint Undertaking is EUR 450 000 000 to be paid from the budget of the Seventh Research Framework Programme. Budgetary and financial management 1. Takes note that the Joint Undertakings 2011 final budget included commitment and payment appropriations amounting to EUR 66 000 000 and EUR 35 000 000 respectively and that the utilisation rates were 97 % for commitment appropriations and 48 % for payment appropriations respectively; notes furthermore that out of the EUR 63,6 million commitment appropriations available for operational activities, EUR 20,1 million was implemented as a global commitment for the first 2011 call for proposals and EUR 42,2 million was implemented as a global commitment for the second 2011 call for proposals; calls for a detailed progress report on those shortcomings which makes specific proposals for a gradual improvement in utilisation rates; 2. Regrets that the Joint Undertakings appropriations, which should have been implemented by the end of 2010 and appropriations which should have been implemented by the end of 2011, were decommitted in January 2012 and that the unused global commitment of EUR 2,8 million on the operational activities budget line for 2010 with a final date of implementation of 31 December 2011 was not decommitted; takes note that the Joint Undertakings have been taken actions to avoid any future recurrence defining a detailed procedure for managing the year end closure and setting hard deadlines; 3. Is concerned that annual accounts of the Joint Undertaking received a qualified opinion from the Court of Auditors on the legality and the regularity of the transactions underlying those accounts on the grounds that the Joint Undertaking was not in a position to assess whether the ex post audit strategy provides sufficient assurance with respect to the legality and regularity of the underlying transactions; reiterates that the Joint Undertaking should reinforce without delay the quality of its ex ante controls in particular for the grant management, requests that the discharge authority is informed of the results of the following ex post audit processes conducted by the Joint Undertaking; expects that the Court through its independent audits will be in position to provide the discharge authority with its own opinion on the effectiveness of the Joint Undertakings ex post audit strategy; 4. Recalls that the Joint Undertaking adopted an ex post audit strategy in 2010 that is key to assessing the legality and regularity of the underlying transactions and that its implementation started in 2011; notes that the audit of project cost claims has been delegated to the National Funding Authorities (NFAs) of the Member States; however the administrative agreements signed with the NFAs do not include the practical arrangements for those audits; notes furthermore that the Joint Undertaking had not received sufficient information relating to the audit strategies of the NFAs; deplores the fact that no ex post audits had been carried out by the NFAs on the grants paid up to the end of 2011 and invites the Joint Undertaking to inform the discharge authority on the follow up actions taken; Calls for proposals 5. Takes note that the calls for proposals duly organised in 2008, 2009 and 2010 resulted in signed grant agreements totalling EUR 107,9 million, which represent 25 % of the maximum Union contribution to the Joint Undertaking for research activities, and that in 2011, two calls for proposals were launched amounting to EUR 62,3 million; notes that in 2012, two more calls for proposals were launched amounting to EUR 84,5 million and that during 2013, calls for proposals with a budget of EUR 185,3 million (42 %) would have to be launched in order to fully use the available Union contribution of EUR 440 000 000; calls on the Joint Undertaking to make the best possible use of the resources that have been allocated for the implementation of the Joint Technology Initiative on Nanoelectronics; Internal control systems 6. Reiterates its call that the Joint Undertaking should fully implement its internal controls and financial information systems; notes this triggered significant errors and delays in the financial reporting that were corrected before the adoption of the final accounts; 7. Takes note that the Accounting Officer of the Joint Undertaking validated the financial and accounting systems (ABAC and SAP); notes, however, that the underlying business processes were not validated, in particular the one providing financial information about the validation and payment of the cost claims received from the national authorities were not validated during 2011; asks the Joint Undertaking to inform the discharge authority about the state of validation of the underlying business processes; Internal Audit 8. Takes note that the Joint Undertakings Financial Rules have not yet been amended to include the provision of the Framework Regulation referring to the powers of the Commissions internal auditor; notes, however, that in 2011, the Commissions Internal Audit Service carried out a risk assessment exercise and that based on the results of the risk assessment, the strategic audit plan for 2012-2014 was presented to the Governing Board for adoption on 22 November 2011; recalls that at the end of 2011 the Joint Undertaking had not yet set up its internal audit capability but that Joint Undertaking decided in 2012 to assign a member of Its own staff to the IAC function; ENIAC Member States contribution 9. Takes note that for the first five calls for proposals, the financial contribution from ENIAC Member States amounted to 1,55 times the Union financial contribution against the Joint Undertakings statutory principle that the financial contributions from ENIAC Member States are to amount in total to at least 1,8 times the Union financial contribution, while the Joint Undertakings grants can reach a maximum of 16,7 % of the total eligible costs of the projects; 10. Condemns the fact that Greece is using Union structural funds to cover its national contributions to the Greek beneficiaries of the ENIAC projects instead of providing national funding, condemns the fact that the Joint Undertaking acknowledged the continuation of Greek participation in ENIAC projects but provides no funding to the Greek beneficiaries as an expenditure co-financed by Union structural funds shall not receive assistance from another Union financial instrument in accordance with Council Regulation (EC) No 1083/2006 (6); requests that the Commission inform the discharge authority on the legality of this situation as soon as possible; Annual activity report 11. Takes note that the annual activity report provides information on the results of the operations of the Joint Undertaking; however, it does not include an assessment of the efficiency and effectiveness of the internal control system and contains the following weaknesses:  Lack of information on the implementation of the ex-post audit strategy, which is not sufficient to conclude whether this key control is functioning effectively, and should have led to a reservation;  No information on the partial validation of the financial and accounting systems by the accounting officer is provided;  The control weaknesses identified as regards the accounting and financial reporting did not lead to a reservation in the annual activity report; Other management matters 12. Notes that in 2011, the Joint Undertaking set up a Business Continuity Plan and made progress on the formalisation of the IT security policies but further work is required to finalise the Disaster Recovery Plan; 13. Welcomes the fact that the Host State Agreement between the Joint Undertaking and the Belgian authorities concerning office accommodation, privileges and immunities and other support to be provided was signed on 3 February 2012; Other issues Possible merger with Artemis 14. Considers that cost benefit analysis of a merger with Artemis should be undertaken and that Parliament should be notified about the results of this assessment. This report should highlight the possible advantages and disadvantages of such a merger; 15. Reiterates its invitation for the Court of Auditors to provide, within a reasonable deadline, a special report to Parliament on common issues which occur due to the nature of the joint undertakings, and which should be addressed by the joint undertakings together with their partners in order to ensure their added value and efficient execution of Union research, technological development and demonstration programmes; notes, furthermore, that that report should include an assessment of the effectiveness of the joint undertakings establishment and structure. (1) OJ C 6, 10.1.2013, p. 18. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 21. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 210, 31.7.2006, p. 25.